COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


UNITED PARCEL SERVICE, INC. AND
 LIBERTY INSURANCE CORPORATION
                                                                   MEMORANDUM OPINION *
v.     Record No. 0136-10-2                                            PER CURIAM
                                                                       JUNE 8, 2010
APRIL R. WHITE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Patricia C. Arrighi; PennStuart, on brief), for appellants.

                 (Wesley G. Marshall, on brief), for appellee.


       United Parcel Service, Inc. and Liberty Insurance Corporation (employer) appeal a

decision of the Workers’ Compensation Commission rejecting employer’s application to

terminate April White’s (claimant) workers’ compensation benefits on the ground that it failed to

include required information in its application for termination of benefits. Employer also

contends the commission exceeded its authority in rejecting the application to terminate benefits

based solely on claimant’s request for additional information not required by Commission Rules

1.4 or 1.5 or Code § 65.2-603(A)(3). We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See White v. United Parcel Service, VWC File No.

VA000-0003-3799 (Jan. 12, 2010). We also conclude that claimant’s request for sanctions

against employer is not warranted in this case. We dispense with oral argument and summarily




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                             -2-